VAN ORSDER, Associate Justice.
This-appeal is from the decision of the Commissioner of Patents denying appellant’s application for a patent.
The alleged invention relates to a stirring apparatus for slaking line. It consists of a troughlike tub through which extends a shaft longitudinally, upon which is mounted a sleeve from which extends downward staggered arms. The sleeves and arms are oscillated by power means which operates the shaft. The oscillation of the sleeves and arms is limited in operation to a radius below the line of the shaft. In use, sufficient lime and water are placed in the tub to completely cover the arms at all times in their movement, so that no lime may be carried by the arms into contact with the air.
Two patents are cited in anticipation of appellant’s invention. A patent to one Osburn, March Í, 1904, discloses a machine for mixing substances and liquids into a plastic state. It is especially adapted for mixing bre'ad dough. The beaters are mounted rigidly upon a shaft which is oscillated by power means similar to that used in appellant’s device.
A patent to one Rennyson, December 11, 1894, discloses a device for slaking lime. The lime and water in the receptacle are stirred by means of stirring plates on radial arms. In the Rennyson device the receptacle is air-tight, excepting a hopper entrance, through which the materials are fed into the receptacle. It is described in the specification as follows:
“The top of the slaker casing is air-tight, except at the entrance of hopper 0 thereto, and at this point the body of lime in the hopper will prevent access of air.”
The attempted limitation in the structural claims of the arms beneath the surface of the material treated belongs to process rather than *638structure. The amount of material in the container has nothing to do with the structural characteristics. We agree with the Examiner that:
“The broad function ascribed to applicant’s structure is carried out in the structure of Rennyson. The structural characteristics of applicant’s claimed device are disclosed in the patent of Osburn.”
The decision of the Commissioner is affirmed.